Citation Nr: 1117820	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  02-17 449	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for any acquired psychiatric disorder, including post-traumatic stress disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a neck injury.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability, claimed secondary to a neck disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from October 1965 to October 1967.

In December 2005, the United States Court of Appeals for Veterans Claims (hereinafter: the Court), in pertinent part, vacated that portion of an October 2003 Board of Veterans' Appeals (hereinafter: Board) decision that denied a rating higher than 30 percent for cephalgia.  The Court remanded the case back to the Board.  In November 2006, the U.S. Court of Appeals for the Federal Circuit reversed the December 2005 Court decision, based on an issue not on appeal here.  In February 2007, the Court, in pertinent part, reaffirmed its December 2005 order vacating that portion of the October 2003 Board decision that denied a higher rating for cephalgia and again remanded the case back to the Board.  In May 2008, the Board remanded the case for development.  While on remand from the Board, in June 2009, the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, assigned a 50 percent rating for cephalgia effective May 5, 2009, and returned the case to the Board.  

During the remand period, the Veteran commenced an appeal for a total disability rating based on individual unemployability (hereinafter: TDIU), which the RO had denied in a January 2010-issued rating decision.  

In September 2010, the Board denied a schedular rating greater than 50 percent for cephalgia, but granted the 50 percent rating for an earlier portion of the appeal period.  The Board decision denied service connection for major depression or other acquired psychiatric disorder.  The Veteran did not appeal the Board decision to the Court.  Thus, the cephalgia rating and service connection for major depression or other psychiatric disorder were finally decided by the Board and are no longer on appeal.  In the September 2010 Board decision, the Board remanded the TDIU claim to the RO for development.  Thus, the appeal for TDIU remains for Board adjudication.  

While the case was on remand to the RO, the Veteran submitted several new claims, which were denied in a June 2010 rating decision.  When the case was returned to the Board for its September 2010 decision, these newly denied claims had not yet been appealed and thus the Board lacked jurisdiction to address them.  Since the September 2010 Board decision, however, the Veteran has appealed the claims that were denied in June 2010.  Thus, in addition to an earlier-filed appeal for TDIU, the current appeal also arises from a June 2010-issued RO rating decision that denied service connection for post-traumatic stress disorder (PTSD), denied service connection for a right shoulder disorder, and determined that new and material evidence had not been submitted to reopen claims for service connection for neck and back conditions. 


FINDINGS OF FACT

1.  By decision of September 2010, the Board denied service connection for any acquired psychiatric disorder and properly notified the Veteran of that decision.  

2.  Evidence received by VA since the September 2010 Board decision is not so significant that it raises a reasonable possibility of substantiating the claim, nor does the new evidence trigger VA's duty to provide a medical opinion.

3.  By decision of February 2008, the Board denied service connection for residuals of a neck injury and properly notified the Veteran of that decision.  

4.  Evidence received by VA since the February 2008 Board decision is not so significant that it raises a reasonable possibility of substantiating the claim for service connection for residuals of a neck injury, nor does the new evidence trigger VA's duty to provide a medical opinion.

5.  By decision of February 2008, the Board denied service connection for a back disability and properly notified the Veteran of that decision.  

6.  Evidence received by VA since the February 2008 Board decision is not so significant that it raises a reasonable possibility of substantiating the claim for service connection for a back disability, nor does the new evidence trigger VA's duty to provide a medical opinion.

7.  The STRs reflect no right shoulder injury during active service and further reflect that the right shoulder was normal at discharge from active service.  

8.  Credible evidence of continuous right shoulder symptoms since active service has not been submitted. 

9.  No medical evidence tending to relate right shoulder degenerative joint disease to active military service has been submitted.

10.  A VA physician has determined that service-connected cephalgia is productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The September 2010 Board decision, which denied service connection for any acquired psychiatric disorder, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.160, 20.1103 (2010).

2.  New and material evidence has not been received to warrant reopening the previously and finally denied claim for service connection for any acquired psychiatric disorder, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The February 2008 Board decision, which denied service connection for residuals of a neck injury and for a back disability, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.160, 20.1103 (2010).

4.  New and material evidence has not been received to warrant reopening the previously and finally denied claims for service connection for residuals of a neck injury or for a back disability, and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  Right shoulder degenerative joint disease was not incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

6.  The criteria for TDIU on an extra-schedular basis are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been carried out.

VA must tell each claimant what evidence is needed to substantiate a claim, what evidence the claimant is responsible for obtaining and what evidence VA will obtain.  38 U.S.C.A. § 5103(a).  VA has also told claimants to submit relevant evidence in their possession.  38 C.F.R. § 3.159(b) (2010).  VA must tell a claimant the types of medical and lay evidence that the claimant could submit that is relevant to establishing disability.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen a service connection claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  In the context of a claim to reopen, the Secretary must look at the basis for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

The Veteran has been notified of the evidence and information necessary to reopen a claim and to establish service connection in July and November 2009 letters that specifically address his claims.  These letters also notified the Veteran of the information and evidence needed to achieve service connection. 

VA has met its duty to assist in obtaining any relevant evidence available to substantiate the claims.  All identified evidence has been accounted for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  

VA sent its first notice letter prior to the initial adverse decision, as recommended in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  VA provided the notices recommended by the Court in Dingess v. Nicholson, 19 Vet. App. 473, and in Kent, supra, in July and November 2009.  Thus, no unfair prejudice will result from the Board's handling of the matter at this time.  

New and Material Evidence for Service Connection for Any Acquired Psychiatric Disorder, Including Post-Traumatic Stress Disorder

In September 2010, the Board denied service connection for major depression or other acquired psychiatric disorder.  Because VA clinical reports noted PTSD, and because the Court has held that the Board must consider all symptoms that appear to be related to a claim (Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled), the Board had earlier considered service connection for PTSD along with other psychiatric diagnoses in its September 2010 decision.  The Veteran did not appeal that decision and it became final.  Thus, a final Board decision has denied service connection for any acquired psychiatric disorder, including PTSD.  Therefore, the Veteran's recent, new claim for service connection for PTSD must be treated as an application to reopen a prior claim.  

A letter that addresses PTSD, among other claims, was received from the Veteran in March 2010.  The RO construed the letter as a new claim for service connection for PTSD.  As such, the application to reopen was received after August 29, 2001, the effective date of the amended version of 38 C.F.R. § 3.156(a).  Therefore, the amended provisions that re-define new and material evidence will be applied in this case.  

The evidence of file (that is, the evidence that is relevant to PTSD or other acquired psychiatric disorder) at the time of the final September 2010 Board decision consists of service treatment records (STRs), service personnel documents, VA medical records, private medical records, and statements and pleadings submitted by the Veteran.  Based on this evidence, in September 2010, the Board found that (1), the Veteran is not a combat veteran, nor did he serve in Vietnam; (2) an acquired psychiatric disorder first arose many years after active service; (3) psychiatric diagnoses, such as major depressive disorder, anxiety disorder not otherwise specified (NOS), PTSD, and major depression have been offered; and, (4) competent medical evidence dissociates any current psychiatric disorder from active military service or service-connected disability.  

Unless the Veteran appeals to the Court, or unless the Chairman of the Board orders reconsideration, Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).  Because the Veteran did not appeal the September 2010 decision to the Court and because the Board Chairman did not order reconsideration, the Board's September 2010 decision is final with respect to denial of service connection for any acquired psychiatric disorder, including PTSD.

Where a claim has been finally disallowed, the law and regulations provide that if new and material evidence has been presented or secured, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  

Pursuant to 38 C.F.R. § 3.156(a) (2010), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court found new and material evidence where the new evidence triggered VA's duty to provide a medical opinion.

The Board is required to give consideration to all of the evidence received since the last disallowance of this claim on any basis, in this case, since the Board decision dated in September 2010.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence received by VA since the Board's September 2010 decision includes more recent VA mental health clinic reports.  These are cumulative of earlier considered reports, especially because an earlier-considered, May 11, 2010-dated report discusses PTSD symptoms and the Veteran's reported service in Vietnam.  The more-recent VA mental health clinic reports are cumulative of this earlier considered evidence.  Therefore, they are not sufficiently new and material evidence to warrant reopening the case.  38 C.F.R. § 5108.  No additional relevant evidence was received. 

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Because new and material evidence has not been received, the Board must deny the application to reopen this service connection claim. 

New and Material Evidence for Service Connection for a Neck Disorder

In February 2008, the Board denied service connection for residuals of a neck injury.  Thus, there is a final Board decision denying service connection.  

In August 2009, the Veteran submitted a claim for a neck disorder and in March 2010, he requested that a prior claim be reopened.  In the March 2010 application, he claimed that he has never received a final decision adjudicating the claim since submission of the original claim in August 2005.  The application to reopen was received after August 29, 2001, the effective date of the amended version of 38 C.F.R. § 3.156(a) and; therefore, the amended provisions are for application in this case.  

The evidence of file at the time of the final February 2008 Board decision consists of STRs, service personnel documents, VA medical records, private medical records, and statements, and pleadings submitted by the Veteran.  Based on this evidence, the Board found that a claimed in-service neck injury did not result in a chronic disorder and that a current cervical spine disability is unrelated to active service.  The decision was properly mailed to the Veteran and his representative.  

Because the Veteran did not appeal the February 2008 decision, and because the Board's Chairman did not order reconsideration, the February 2008 Board decision is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100; Hayslip, supra.  The claim may be reopened if new and material evidence has been presented.  38 U.S.C.A. § 5108.  

The evidence received by VA since the Board's February 2008 decision includes VA and private outpatient mental health clinic reports and VA and private examination reports.  The Veteran resubmitted a favorable nexus opinion dated in August 2005.  These submissions are duplicates of earlier-considered reports and/or cumulative of earlier considered reports.  Therefore, they are not sufficiently new and material evidence to warrant reopening the case.  They provide no basis to reopen the service connection claim.  38 C.F.R. § 5108.  No additional relevant evidence was received. 

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The Board therefore must deny the application to reopen this service connection claim. 

New and Material Evidence for Service Connection for a Back Disorder

The Veteran claims that a current back disorder was caused or aggravated by a neck disability.  In February 2008, the Board denied direct service connection for a claimed back disability.  Thus, there is a final Board decision denying the claim.  

In August 2009, the Veteran submitted a claim for a back disorder and in March 2010, he requested that a prior back-related claim be reopened.  He reported that he has never received a final decision adjudicating the claim since submission of the original claim in August 2005.  The claims files reflect, however, that the February 2008 Board decision was properly sent to the Veteran and his representative.  

The application to reopen the service connection claim was received after August 29, 2001, the effective date of the amended version of 38 C.F.R. § 3.156(a) and; therefore, the amended provisions are for application in this case.  

The evidence of file at the time of the final February 2008 Board decision consists of STRs, service personnel documents, VA medical records, private medical records, and statements, and pleadings submitted by the Veteran.  Based on this evidence, in February 2008 Board found that a claimed in-service back injury did not result in a chronic disorder and that a current back disability is unrelated to active service.  

Because the Veteran did not appeal the February 2008 Board decision, and because the Board's Chairman did not order reconsideration, the February 2008 Board decision is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100; Hayslip, supra.  The claim may be reopened if new and material evidence has been presented.  38 U.S.C.A. § 5108.  

The evidence received by VA since the Board's February 2008 decision includes VA and private outpatient mental health clinic reports and VA and private examination reports.  The Veteran resubmitted a favorable nexus opinion dated in August 2005 and other favorable treatment reports dated during that time-frame.  These are duplicates of earlier-considered reports and/or cumulative of earlier considered reports.  Therefore, they are not sufficiently new and material evidence to warrant reopening the case.  38 C.F.R. § 5108.  No other relevant evidence was received. 

The Veteran has recently argued a new theory of service connection for his back, that of secondary service connection.  This does not amount to a new claim, however.  Where a new law establishes entitlement, a previously denied claim can become a "new" claim.  Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd 17 F.3d.  368 (Fed. Cir. 1994).  A new theory of service connection is not treated as a new claim, however.  Ashford v. Brown, 10 Vet. App. 120, 123 (1997) ("notwithstanding the nomenclature and varied etiology attributed to his disability, [the appellant's lung condition], by any name, remains the same; it is 'inextricably intertwined' with his previous claim [for service connection] for a lung disorder").

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The Board therefore must deny the application to reopen this service connection claim. 

Service Connection for a Right Shoulder Disability

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Concerning the Board's conclusion that the Veteran is not a combat veteran, various VA treatment reports reflect that the Veteran reportedly served in Vietnam and was injured there.  For instance, an August 2009 VA orthopedic surgery consultation report mentions that while serving in Vietnam, the Veteran was blown out of a truck by an explosion and was knocked unconscious.  None of the evidence of file indicates service in Vietnam, however.  His personnel record reflects that he began training at Fort Leonard Wood, Missouri, on October 27, 1965, and then served at Fort Hood, Texas, until released from active duty on October 22, 1967.  The only military decoration earned is the National Defense Service Medal, which does not establish participation in combat.  He did not serve outside of the continental United States.  The September 2010 Board decision determined that the Veteran did not serve in Vietnam and that he is not a combat veteran.  Thus, the Board again determines that the Veteran is not a combat veteran and cannot be afforded the consideration set forth at 38 U.S.C.A. § 1154. 

The STRs reflect that the Veteran fell from a truck in September 1967 and had sharp neck pain.  Ten days later, he underwent a separation examination.  The September 1967 separation examination report notes that the upper extremities and musculoskeletal system were normal.  At the time of the separation examination, the Veteran completed a medical history questionnaire and checked "no" to painful or trick shoulder or elbow.  There is no documented shoulder complaint until 2007.

A November 2007 VA clinical report notes progressively worsening right shoulder pains for the recent six months.  Pain radiated down to the elbow and up to the neck.  November 2007 X-rays showed advanced acromioclavicular joint hypertrophic/degenerative changes.

A December 2007 VA report notes a recent injection into the left shoulder because of pain.  The assessment was shoulder pain-improved with recent injection.  Another December 2007 report notes a five year history of right shoulder pain with no history of injury or trauma.  A December 2007 magnetic resonance imaging study showed severe acromioclavicular degenerative changes and possible glenoid labrum tear.  

A January 2008 VA physical therapy consultation report mentions a complaint of neck pains radiating to the right shoulder.  Shoulder dysfunction was mentioned.  A February 2008 report notes that the Veteran reported a long history of right shoulder pain and that he received cortisone injection in December 2007.  X-rays showed severe acromioclavicular degenerative joint disease.

In August 2009, the Veteran requested service connection for a right shoulder injury.  

There is no evidence tending to show a right shoulder injury during active service; there is no credible evidence of continuity of symptoms since active service; and, there is no medical evidence that relates a right shoulder condition to active service.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable; however, it is not credible, as it lacks veracity.  Various VA clinical reports mention that the Veteran has reported that he served in Vietnam and was injured in an explosion there.  His service records show, however, that he did not serve in Vietnam.  Thus, his credibility is called into question.  His claim of continuous shoulder symptoms dating back to active service will therefore not be afforded any weight.

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for a right shoulder disability is therefore denied.  




TDIU

The Veteran contends that service-connected disabilities prevent him from engaging in substantially gainful employment.  He requested TDIU in July 2009.  In August 2009, he submitted a VA Form 21-8940, Veterans Application for Compensation Based on Unemployability.  On that form, he indicated that he last worked full time in 1979, that he was a sign-painter, that he left his last job because of his service-connected disabilities, and that he became too disabled to work in 2000.  He indicated that he had four years of high school and some training at the Chicago Art Institute.  He indicated that he does not expect to receive any other disability retirement benefit.  

In September 2009, a VA neurologist evaluated the Veteran's service-connected headaches (cephalgia) and determined that they are severe enough to produce frequent, prostrating, and prolonged headache attacks productive of severe economic inadaptability. 

In November 2009, the Social Security Administration (SSA) reported that no disability or medical records were available.  

A June 2010 VA rating decision reflects that service-connected is in effect for cephalgia, rated 50 percent, tinnitus, rated 10 percent, bilateral hearing loss, rated noncompensable, and for facial-jaw numbness, rated noncompensably.  These combine to a 60 percent rating overall.

Recent VA out-patient treatment reports note that the Veteran was attending PTSD education and that during a July 2010 VA mental health interview a clinical psychologist reported, "He would like to be employed but doubts his ability to be employed due to lack of computer and other skills."

A September 2010 VA mental health clinic report notes that the Veteran questioned the value of a PTSD education group because he questioned, "...how providers in the clinic can understand PTSD because they did not experience the same events as he did in Vietnam."  

In January 2011, the Director, VA Compensation and Pension Service determined that extra-schedular consideration of TDIU under 38 C.F.R. §§ 3.321 (b) and 4.16 (b) was not warranted.  The Director did not discuss the benefit of the doubt doctrine, set forth at 38 U.S.C. 5701 and the Director appears to have overlooked the frequent, prostrating, and prolonged headache attacks productive of severe economic inadaptability.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2010).

Age may not be considered as a factor in evaluation service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2010).  

At no time during the appeal period has there been a single disability rated at 60 percent.  Specifically, the Veteran has a 50 percent rating, a 10 percent rating, and noncompensable ratings.  The ratings do not meet the schedular guidelines provided for consideration of TDIU pursuant to § 4.16(a).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  The provisions of § 4.16(b) allow for extra-schedular consideration of cases in which Veterans who are unemployable due to service- connected disabilities but who do not meet the percentage standards set forth in § 4.16(a).  There must be a determination that the Veteran's service-connected disability is sufficient to produce unemployability without regard to advancing age or non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other Veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The question is whether the Veteran is capable of performing the physical and mental tasks required of employment, not whether the Veteran can find employment.  Id.

There is no record of an SSA claim for disability benefits.  The Veteran completed high school and some training in artistry, which might suggest that he could perform work, were it not for cephalgia.  

The law provides that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the Board finds that the favorable medical evidence (that is, the opinion that finds frequent, prostrating, and prolonged headache attacks productive of severe economic inadaptability) could place the TDIU issue in relative equipoise.  While evaluating the favorable medical opinion, the Board must keep in mind VA's uniquely low standard of proof in this veteran-friendly environment.  Where there is any interpretative doubt of the meaning of a regulation, the Board should resolve it in the Veteran's favor.  The U.S. Supreme Court recently stressed that, "...provisions for benefits to members of the Armed Services are to be construed in the beneficiaries' favor," citing King v. St. Vincent's Hospital, 502 U. S. 215, 220-221, n. 9.  See Henderson v. Shinseki, 562 U.S., 131 S. Ct. 1197 L.Ed.2d (2011).  

A recent VA compensation and pension examiner is convinced that service-connected cephalgia, in itself, is sufficiently severe to cause frequent, prostrating, and prolonged headache attacks and severe economic inadaptability.  No medical evidence controverts that opinion.  The question for the Board is whether this level of impairment more nearly approximates the criteria for TDIU, that is, an inability to obtain and follow substantially gainful employment.  

The Veteran has asserted unemployability and the Board must also weigh his lay assertion for its evidentiary value.  See 38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (The Board must address the competency, credibility, and probative value of all evidence, including lay evidence).  The lay evidence in this case is competent with respect to observance of symptoms readily observable, but it lacks credibility, as there is a strong indication of lack of veracity due chiefly to the Veteran's report of having been injured in Vietnam when his service record reflects that he did not serve outside the continental United States.  Regardless of the lack of credible lay evidence, the medical evidence remains competent, credible, and persuasive, as it is based on correct facts and is supported by rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

After considering all the evidence of record, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  TDIU will therefore be granted.  


ORDER

New and material evidence not having been submitted; the claim of entitlement to service connection for any acquired psychiatric disorder is not reopened and the claim remains denied.  

New and material evidence not having been submitted; the claim for service connection for residuals of a neck injury is not reopened and the claim remains denied.  

New and material evidence not having been submitted; a claim for service connection for a back disability, claimed secondary to a neck disability, is not reopened and the claim remains denied.

Service connection for a right shoulder disability is denied. 

TDIU is granted, subject to the laws and regulations governing payment of monetary benefits. 



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


